Citation Nr: 1432762	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to August 1971, in the Republic of Vietnam.  He died in June 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Witchita, Kansas Department of Veterans Affairs Regional Office (RO).  In July 2012, while the Veteran's claim was still pending before the Board, the RO received notice that the Veteran died in June 2012.  In October 2013, the appellant was substituted for the Veteran in this pending appeal.  Also of note, prior to his death, the Veteran was awarded a total disability rating due to his heart condition, and service connection for the cause of the Veteran's death has been granted.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to service, specifically in-service acoustic trauma. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

The appellant is seeking entitlement to service connection for the Veteran's bilateral hearing loss disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board notes that the absence of in-service evidence of hearing loss is not automatically fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993)

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. §  5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the Veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

II. Analysis

In this case, the Veteran asserted in his September 2009 claim that he had bilateral hearing loss disability as a result of noise exposure sustained in active military service.  At the outset, the Board notes from the Veteran's DD Form 214, that his military occupational specialty (MOS) was helicopter pilot and mechanic.  A review of the Veteran's service entrance examination in April 1968, revealed normal ears and drums on clinical evaluation.  On audiometric evaluation, pure-tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
0
0
5

The Veteran's August 1971 separation examination also indicated normal ears and drums on clinical evaluation.  On audiometric evaluation, pure-tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
0
10
LEFT
15
0
0
5
10



In October 2009, the Veteran obtained a private audiological evaluation.  On audiometric evaluation, pure-tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
50
70
90
LEFT
20
15
20
65
75

Average pure-tone thresholds were 60 decibels in the right ear and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  The Board notes that there is no indication the speech recognition results were obtained using the CNC wordlist.  The audiologist noted that the results for the right ear were consistent with a conductive hearing loss at 500 Hz sloping to a profound SNHL.  The results in the left ear indicated normal hearing sensitivity through 1000 Hz sloping to severe SNHL. No opinion was given regarding etiology.

In April 2010, the Veteran was afforded a VA audiological evaluation.  At that time, the Veteran reported in-service noise exposure from helicopter turbine engines, loud radio transmissions, and machine guns.  He stated that helmets were the only hearing protection used, but that the noise was still very loud.  The Veteran's post military occupation was noted to be a corrections officer.  On evaluation, pure-tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
50
80
90
LEFT
15
20
55
70
75

Average pure tone thresholds were 64 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  

In her clinical evaluation, the VA examiner assigned a diagnosis of sensorineural hearing loss (SNHL) bilaterally.  The audiological evaluation included a review of the Veteran's claims file, and the examiner noted that the Veteran had normal hearing at entrance and hearing "within normal limits" at separation.  She opined that exposure to noise during active military service did not contribute to his bilateral hearing loss disability.  The audiologist noted the hearing loss in the right ear at the 500 Hz threshold upon separation indicated a mild conductive hearing loss but that the thresholds in the upper range were still "within normal limits".  In explaining her opinion, the VA examiner noted that acoustic trauma with loud noise exposure may have occurred; however, no hearing loss was documented in the separation examination.  Further, she noted that the normal hearing at 1000 Hz to 6000 Hz range noted in the separation examination was not consistent with a noise induced hearing loss caused by noise exposure.  

There is no controversy in this case regarding whether the Veteran had a current diagnosis of SNHL at the time of his death.  The evidence, including both the October 2009 private evaluation and the April 2010 VA audiological evaluation, demonstrates that the Veteran's SNHL met the criteria to be considered a hearing loss disability for VA purposes.  As the Veteran clearly had a current disability, the first prong in considering a claim for service connection has been satisfied.  See Shedden at 1167.  

The question remains whether the hearing loss was a result of the Veteran's noise exposure in active service.  The Veteran offered lay statements affirming that his hearing loss began in service.  He reported that he flew 3000 hours in a UHDI helicopter and had hearing difficulties ever since leaving active service.  The appellant also provided a lay statement summarizing her observations during their thirty-three years of marriage.  She asserted that the Veteran had always had some hearing loss, and she had to speak directly to him in order for him to understand what she was saying.  She stated that the Veteran always claimed it was due to his noise exposure during active service.

The Board notes the Veteran was competent to report about the circumstances of his active military service and that he was exposed to noise therein.  Based on the Veteran's MOS and his time in service, the Board concedes that the Veteran was exposed to some degree of noise during active military service.  

The Board finds that the record contains evidence both for and against the claim.  Notably, the Veteran's lay statement regarding the onset of hearing difficulties during active service, the shift in hearing acuity evidenced by his entrance and separation audiological evaluations, and the October 2010 lay statement of the appellant that the Veteran had always had some degree of hearing difficulties which he consistently attributed to his time in service, support the claim for service connection.  

Conversely, in the April 2010 audiological evaluation report, the audiologist opined that the Veteran's bilateral hearing loss disability was not related to his active military service.  However, the audiologist's opinion is lacking in two areas.  She did not offer an explanation as to the shift in hearing acuity at several tested thresholds between entrance and separation, and noted only that hearing was "within normal ranges" upon separation.  Also, her rationale seems to be that since hearing loss was not shown at separation, service connection is not warranted.  To the contrary, VA law clearly provides service connection for conditions diagnosed after service if related to service.  She did not address this aspect of the claim.  Therefore, the Board finds the April 2010 VA examination report to be less probative evidence in this matter.

Thus, upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran's bilateral hearing loss disability is related to his active service is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss disability is related to his active service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal.  

In closing, in view of the fact that the full benefit sought by the appellant as to the claim of entitlement to service connection for a bilateral hearing loss disability is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations because there is no detriment to the appellant as a result of any VCAA deficiency.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


